IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                            Assigned on Briefs June 25, 2014

            STATE OF TENNESSEE v. TAMEKIA SHANTELL JONES

                  Appeal from the Circuit Court for Madison County
                         No. 13107   Donald H. Allen, Judge




               No. W2013-02578-CCA-R3-CD - Filed December 2, 2014


Defendant, Tamekia Shantell Jones, was charged with Class A misdemeanor theft from
Macy’s store in an indictment returned by the Madison County Grand Jury. Following a jury
trial, she was found guilty as charged. The trial court sentenced her to serve eleven months
and twenty-nine days in the Madison County jail, to be served consecutively to a sentence
for convictions in Hardeman County. In this appeal, Defendant’s sole issue is a challenge
to the sufficiency of the evidence to support the conviction. After a thorough review of the
record and the briefs of the parties, we affirm the judgment of the trial court pursuant to Rule
20 of the Rules of the Tennessee Court of Criminal Appeals.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed
   Pursuant to Rule 20 of the Rules of the Tennessee Court of Criminal Appeals

T HOMAS T. W OODALL, J., delivered the opinion of the Court, in which R OBERT W.
W EDEMEYER, and D. K ELLY T HOMAS, J R., JJ., joined.

George Morton Googe, District Public Defender; and Gregory D. Gookin, Assistant Public
Defender, Jackson, Tennessee (on appeal); and Daniel J. Taylor, Jackson, Tennessee, (at
trial), for the appellant, Tamekia Shantell Jones.

Herbert H. Slatery, III, Attorney General and Reporter; Brent C. Cherry, Senior Counsel;
James G. (Jerry) Woodall, District Attorney General; and Shaun A. Brown, Assistant District
Attorney General, for the appellee, the State of Tennessee.
                               MEMORANDUM OPINION

FACTS

       Defendant did not offer any proof at trial. The State’s proof showed that on May 18,
2012, Defendant took three childrens’ size Polo shirts to the Macy’s store in Jackson to be
returned and for Defendant to receive a cash refund in the form of a gift card. Price tags for
the three childrens’ shirts had originally been placed upon adult sized Polo shirts. Refunds
were given to Defendant for the dollar values of the price tags. The value of the price tags
fraudulently placed upon the childrens’ size Polo shirts totaled more than $200.00 above the
original and accurate value of the childrens’ size Polo shirts, for a loss of $237.48 to Macy’s
on May 18, 2012. Similar deception by Defendant with adult size Polo shirts on June 14,
2012, resulted in a loss to Macy’s of $235.41. Also on May 18, 2012, a short time prior to
the return and refund, the Macy’s loss prevention manager observed Defendant removing
price tags from “higher dollar” men’s Polo shirts, which had prices between $90.00 and
$125.00. Testimony confirmed the conduct of Defendant causing the losses to Macy’s store
was without the consent of Macy’s store.

ANALYSIS

        T.C.A. § 39-14-103(a) states, “A person commits theft of property if, with intent to
deprive the owner of property, the person knowingly obtains or exercises control over the
property without the owner’s effective consent.” The crux of Defendant’s argument on
appeal is that the evidence was insufficient to support her conviction because the testimony
of the loss prevention manager was not sufficient evidence because there was no testimony
from any clerks who processed the returns/refunds, there was no proof of a video-recording
of the transactions, and there were no receipts of the subject transactions introduced as
evidence.

       On appeal, the State is entitled to the strongest legitimate view of the evidence and all
reasonable inferences which may be drawn from that evidence. State v. Bland, 958 S.W.2d
651, 659 (Tenn. 1997). When a defendant challenges the sufficiency of the evidence, the
standard of review applied by this Court is “whether, after reviewing the evidence in the light
most favorable to the prosecution, any rational trier of fact could have found the essential
elements of the crime beyond a reasonable doubt.,” Jackson v. Virginia, 443 U.S. 307, 319
(1979). Similarly, Rule 13(e) of the Tennessee Rules of Appellate Procedure states,
“Findings of guilt in criminal actions whether by the trial court or jury shall be set aside if
the evidence is insufficient to support a finding by the trier of fact of guilt beyond a
reasonable doubt.” Guilt may be found beyond a reasonable doubt in a case where there is



                                              -2-
direct evidence, circumstantial evidence, or a combination of the two. State v. Matthews, 805
S.W.2d 776, 779 (Tenn. Crim. App. 1990).

       The trier of fact must evaluate the credibility of the witnesses, determine the weight
given to witnesses’ testimony, and reconcile all conflicts in the evidence. State v. Odom, 928
S.W.2d 18, 23 (Tenn. 1996). When reviewing issues regarding the sufficiency of the
evidence, this court shall not “reweigh or reevaluate the evidence.” Henley v. State, 960
S.W.2d 572, 578-79 (Tenn. 1997).

       Under these well established standards, the proof admitted at trial was clearly legally
sufficient to sustain Defendant’s conviction of Class A misdemeanor theft, being theft of
property that is $500.00 or less in value. T.C.A. § 39-14-105(a)(1).

      Rule 20 of the Rules of the Court of Criminal Appeals of Tennessee provides that a
judgment may be affirmed by memorandum opinion whenever there is sufficient evidence
to support the finding of guilt beyond a reasonable doubt and there is no error of law
apparent on the record which requires the reversal of the judgment.

       Accordingly, the judgment of the trial court is affirmed by memorandum opinion.

                                           _______________________________________
                                           THOMAS T. WOODALL, PRESIDING JUDGE




                                             -3-